UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 15, 2012 Date of Report V MEDIA CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 000-53027 33-0944402 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 8th Floor, Golden Name Commercial Tower 68 Renmin Road, Zhongshan District, Dalian, P.R. China (Address of Principal Executive Offices) (Zip Code) 86-0411-82728168 Registrant's telephone number, including area code N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 15, 2012, V Media Corporation (the “Company”) issued a press release reporting the financial results of the Company for the fiscal quarter ended September 30, 2012.The press release contains statements intended as “forward-looking statements,” all of which are subject to the cautionary statement about forward-looking statements set forth therein.A copy of that press release is attached as Exhibit99.1 hereto and incorporated into this Item 2.02 by reference. Item 8.01. Other Event. On November 15, 2012, the Registrant issued a press release reporting the financial results of the Company for the fiscal quarter ended September 30, 2012. The press release contains statements intended as “forward-looking statements,” all of which are subject to the cautionary statement about forward-looking statements set forth therein.A copy of that press release is attached as Exhibit99.1 hereto and incorporated into this Item 8.01 by reference. The information in this Form 8-K, including the Exhibit attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 Press release reporting results for the fiscal quarter ended September 30, 2012, issued by the Company on November 15, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 15, 2012 V Media Corporation By: /s/ Guojun Wang Name: Guojun Wang Title: Chairman and Chief Executive Officer
